STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                   UNPUBLISHED
IN THE MATTER OF JEFARSAN SHAMOON,                                 February 15, 2018

                                                                   No. 336343
                                                                   Oakland Probate Court
                                                                   LC No. 2012-344331-MI


Before: TALBOT, C.J., and METER and TUKEL, JJ.

PER CURIAM.

        Appellant appeals as of right an order denying his petition for the removal of an
involuntary-hospitalization order from the Law Enforcement Information Network (LEIN).1 We
reverse and remand for further proceedings.

        On July 11, 2016, appellant filed the petition for removal from the LEIN, claiming that he
was “automatically placed” into the LEIN after he was ordered into involuntary treatment in
2012 for a maximum of 60 days. On October 20, 2016, the court denied the petition. The court
concluded that it was without jurisdiction to consider the request pursuant to MCL 28.422b
because, in the court’s words, “[t]he legislature gave exclusive authority to the department of
state police to process requests to expunge information from LEIN.” We disagree.

       This Court reviews determinations of law de novo. Herald Co, Inc v Eastern Mich Univ
Bd of Regents, 475 Mich 463, 471-472; 719 NW2d 19 (2006). Here, the probate court failed to
account for MCL 330.1464a(1) and (2), which provide:

              (1) Upon entry of a court order directing that an individual be
       involuntarily hospitalized under this chapter or that an individual involuntarily
       undergo a program of alternative treatment or a program of combined
       hospitalization and alternative treatment under this chapter, the court shall
       immediately order the department of state police to enter the court order into the
       law enforcement information network. The department of state police shall



1
  Appellant is the person whose name was placed on the LEIN and appellee is the person who
filed the initial petition for hospitalization. Appellee did not oppose the petition to remove
appellant from the LEIN and has not filed an appellate brief.


                                               -1-
       remove the court order from the law enforcement information network only upon
       receipt of a subsequent court order for that removal.

              (2) The department of state police shall immediately enter an order
       described in subsection (1) into the law enforcement information network or shall
       immediately remove an order from the law enforcement information network as
       ordered by the court under this section.

        Because “court” refers to “the probate court or the court with responsibility with regard to
mental health services,” MCL 330.1400(c), the probate court had jurisdiction to address
appellant’s claim on the merits. Moreover, MCL 28.421 et seq. is a body of law regulating
firearms and the process by which a person obtains a concealed pistol license (CPL), and the
petition made clear that appellant was not a CPL applicant. The petition made no reference to a
CPL and stated that appellant “has no desires to own or purchase a gun.” The court erroneously
determined that MCL 28.422b gives the Department of State Police exclusive authority to
remove information from the LEIN; indeed, MCL 330.1464a requires a court order as a
prerequisite in circumstances such as those in the present case.2

        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction.



                                                             /s/ Michael J. Talbot
                                                             /s/ Patrick M. Meter
                                                             /s/ Jonathan Tukel




2
  Appellant provided evidence that his attorney requested that the police remove appellant’s
name from the LEIN but was told that “the Michigan State Police cannot remove an order of
involuntary hospitalization . . . from the [LEIN] without an order from the court to do so.” We
do not address a situation in which a person such as appellant is seeking a CPL and is thus
seeking expungement from the LEIN under both MCL 28.421 et seq. and MCL 330.1464a,
because such a situation is not before us.


                                                -2-